DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/8/22 has been entered.
Response to Arguments
	The amendments of 2/8/22 have been entered. The amendments have resolved the previously presented 112(b) rejections of the Office Action dated 9/13/21. 

	Applicant’s amendments have necessitated the new prior art rejection cited below. Specifically, Brunet (US 6170573 B1) is newly cited in the prior art rejection below. 

Specification
The disclosure is objected to because of the following informalities:  
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. In this case the abstracts exceeds 150 words. See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Appropriate correction is required.

Claim Objections
Claims 13 are objected to because of the following informalities:  
Claim 13 recites “the fluid passage” and “the internal fluid passage” to refer to the same claim element. The examiner recommends the use of a consistent nomenclature. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-18, 20, 22, 26, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “the sending step”, as depending from claim 13, no explicit “sending” step has been recited. Accordingly the claim lacks proper antecedent basis. It appears that applicant is attempting to refer to the “using fluid to carry the tool” step. Claims 16-18, 26, and 30 are rejected for depending from an indefinite claim. 

Claim 20 recites “the internal fluid passage”. The limitation lacks proper antecedent basis. It appears to be attempting to refer to the previously introduced “a fluid passage”. The examiner recommends first introducing the claim element as “an internal fluid passage”. Claim 22 is rejected for depending from an indefinite claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-20 and 24-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brunet (US 6170573 B1).

(Fig 1, wellbore 14) having casing installed therein (Fig 1, casing 13) and having a production string installed within the casing (Fig 1, production tubing 12 with landing housing 11 within casing 13), the production string having an open lower end configured to receive subterranean fluids (Fig 1, production string has an open lower end able to receive fluid, see fluid from producing zone 15), the subterranean fluid comprising crude oil, natural gas, or a mixture of both (Abstract invention is directed to “producing an oil well”, this produces at least oil), the method comprising: 
sending a tool (Fig 3, tool 10) having an elongate body (Fig 3, the tool 10 as defined is elongate as seen based on its longitudinal extent) from above ground to a stationary position underground within the production string (Fig 1, Column 8, lines 9-11, piston 10 is moved “downward by gravity” into landing location 11; the cycle beings with its placement at the above ground landing housing 18. The tool is in a stationary position within the production string as seen and locked into place by engagement with 36 in the landing portion 11 of the production tubing) such that at least a portion of the body extends outside of the production string and within the wellbore (Fig 2, 3, as seen, the lower portion of the tool as defined is outside of the lower end of the landing portion 11 of the production string, e.g. element 33); 
blocking a flow of subterranean fluid through at least a portion of the tool (Fig 2-3, the valve member 52 is engaged with seat 53 and thus would prevent fluid flow through the tool, see also Figs 4-5); 
building subterranean fluid pressure within the tool until the tool is dislodged from the stationary position (Colum 10, lines 60-64, “a well produces fluids generally at elevated pressures and once the valve seat 52 and seating surface 53 are engaged the differential pressure on the travel piston 10 would begin to build to drive it to the surface”; as seen in Fig 4-5, there are apertures 55 which would permit the flow of fluid within the tool. At least a portion of the fluid pressure would be applied to the bottom of valve portion 52, which is within the tool), and 
using the subterranean fluid to carry the tool to above ground (Colum 10, lines 60-64, the pressure differential from the well fluid would “begin to build to drive it to the surface”).  

Regarding claim 20, Brunet further teaches the elongate body of the tool comprises: 
an upper section (Fig 4, upper portion is tool portion above 53) through which a fluid passage extends (Fig 4, central channel 56); and 
a lower section (Fig 4, lower portion including 53 and below) that includes a plurality of external fluid openings (Fig 4, openings 55), the openings laterally offset from, and in communication with, the internal fluid passage (Fig 4, as seen the central channel 56 and openings 55 are in communication with each other, the openings are laterally aligned, while central channel extends longitudinally).  
 
Regarding claim 24, Brunet further teaches the sending step comprises: using fluid to carry the tool from above ground to the stationary position (Column 1, lines 8-12, “freely traveling piston [10] located in the tubing string of a well located in a well casing which is moved solely by gravity and or the differential pressure of the fluids in a well from or to the surface of a well”, differential pressure of fluid/gravity is used to move the piston 10 from the surface of the well to the stationary position).  

Regarding claim 25, Brunet further teaches the tool is independently movable relative to the casing and relative to the production string (Column 1, lines 8-12, the piston 10 is “freely traveling”, Fig 1, it moves within the production string 11 and 12, which is inside casing 13. Column 8, lines 17-19, the production string and casing are “hung or set in a wellhead 16 generally located on the surface of the ground 17 at the top of the well 14A” i.e. in a static location).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15, 28, and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunet (US 6170573 B1), in view of Streich (US 3957114 A) (alternatively and/or additionally further in view of Barker (US 20190040697 A1)).

Regarding claim 13, Brunet teaches a method of using a kit within an environment, the environment comprising: 
(Fig 1, wellbore 14) and producing subterranean fluid comprising crude oil, natural gas, or a mixture of both (Abstract invention is directed to “producing an oil well”, this produces at least oil); 
a casing installed within the wellbore (Fig 1, casing 13); and 
a production string installed within the casing (Fig 1, production tubing 12 with landing housing 11 within casing 13), the production string having an open lower end configured to receive the subterranean fluid (Fig 1, production string has an open lower end able to receive fluid, see fluid from producing zone 15); 
the kit comprising: 
a tool (Fig 3, tool 10, excluding element 52), comprising: 
an elongate body (Fig 3, the tool 10 as defined is elongate as seen based on its longitudinal extent) through which a longitudinal internal fluid passage extends, (Fig 4, central channel 56) the body further comprising: 
an upper section  (Fig 4, upper portion is tool portion above 53) through which the fluid passage extends (Fig 4, central channel 56 extends through the upper section as defined); and 
a lower section (Fig 4, lower portion including 53 and below) that includes a plurality of external fluid openings (Fig 4, openings 55), the openings laterally offset from, and in communication with, the internal fluid passage (Fig 4, as seen the central channel 56 and openings 55 are in communication with each other, the openings are laterally aligned, while central channel extends longitudinally); and 
(Fig 4-5, ball 52; the examiner notes that although the shape of 52 is not spherical, the claims under the broadest reasonable interpretation do not require a spherical object. “Ball” is defined as, in part, a “roundish body” (including in one example of an “ovoid body”) and “a spherical or conical projectile”,  see https://www.merriam-webster.com/dictionary/ball. The element 52 is “roundish”, ovoid, and/or conical. The examiner acknowledges that this is a broader interpretation than Applicant’s. However examiners are not only allowed to apply broad interpretations, but are required to do so, as it reduces the possibility that the claims, once issued, will be interpreted more broadly than is justified. MPEP §2111. Patentability is determined by the “broadest reasonable interpretation consistent with the specification” (MPEP §2111), not the narrowest reasonable interpretation. And Applicant does not have an explicit lexicographical statement in line with MPEP §2111.01 subsection IV requiring a specific interpretation of the relevant phrases which forces the examiner to interpret them only one way.); 
the method comprising: 
using fluid to carry the tool from above ground to a stationary position within the production string  (Column 1, lines 8-12, “freely traveling piston [10] located in the tubing string of a well located in a well casing which is moved solely by gravity and or the differential pressure of the fluids in a well from or to the surface of a well”, differential pressure of fluid/gravity is used to move the piston 10 from the surface of the well to the stationary position. Fig 1, Column 8, lines 9-11, piston 10 is moved downward into landing location 11; the cycle beings with its placement at the above ground landing housing 18. The tool is in a stationary position within the production string as seen and locked into place by engagement with 36 in the landing portion 11 of the production tubing); 
blocking a flow of subterranean fluid through at least a portion of the tool using the ball (Fig 2-3, the valve member 52/the ball is engaged with seat 53 and thus would prevent fluid flow through the tool); 
building subterranean fluid pressure within the tool and against the ball until the tool is dislodged from the stationary position (Colum 10, lines 60-64, “a well produces fluids generally at elevated pressures and once the valve seat 52 [the ball] and seating surface 53 are engaged the differential pressure on the travel piston 10 would begin to build to drive it to the surface”; as seen in Fig 4-5, there are apertures 55 which would permit the flow of fluid within the tool. At least a portion of the fluid pressure would be applied to the bottom of valve portion 52, which is within the tool), and 
using the subterranean fluid to carry the tool to above ground (Colum 10, lines 60-64, the pressure differential from the well fluid would “begin to build to drive it to the surface”).  
Brunet is silent on the ball being deformable. 
Streich teaches the ball being deformable (Column 3, lines 66-68 to Column 4, lines 1-2, “conical valve surface 46 preferably carried an elastomeric covering to provide enhanced sealing engagement between the plunger head 40 and the valve seat 48.” Necessarily in being formed in part by an elastic portion, at least a portion of the ball/valve member would be deformable).

Additionally and/or alternative, under a narrower interpretation of “ball” as requiring a spherical object, Brunet is silent on a ball. 
Barker teaches a ball (Fig 4-5, ball 66 is engaged with a sealing surface 64). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Brunet by having the valve element 52 take the form of a spherical ball as disclosed by Barker because first Barker teaches that different shapes are usable as a valve element engaged against a sealing surface (Para 0029, “a differently shaped ball valve” and Fig 6, where the ball valve 66 is conically shaped, Para 0034, “ball 66 that is conical rather than spherically shaped”) and second it has been held that changes in shapes is “a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence” that the particular configuration of the claimed invention was significant, see MPEP 2144.04(IV)(B).

Regarding claim 14, Brunet further teaches the lower section of the tool extends outside of the opening formed in the lower end of the production string when in the stationary position (Fig 2, 3, as seen, the lower portion of the tool as defined is outside of the lower end of the landing portion 11 of the production string, e.g. element 33).  


	Streich teaches pumping fluid from above ground into the production string (Fig 10-11, fluid 169 is pumped from 172, 170 at the surface into string 162; this is the production string as a modification to Brunet), such that fluid exits the tool at the plurality of external fluid openings in the lower section of the tool (Fig 10-11, fluid 169 is pumped to open/close the valve at 10; this would be the valve members 52 and 53 of Brunet. Column 5, lines 65-68 to Column 6, lines 1-20, in order to close the valve of valve system 10, fluid is pumped “at a rate sufficient to compress the coil spring 54”, necessary to fluid used to compress the spring of valve; at least this initial fluid would be permitted to flow past the valve. As a modification to Brunet, see Fig. 3-4, flowing past the valve would involve flow through the lateral ports 55).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Brunet by having the valve opening/closing mechanism as disclosed by Streich because it would allow for a surface operator to actuate the valve from the surface and so that operators would not be solely reliant on a downhole actuation mechanism, which, if failed, would result in the tool getting stuck downhole and would require expensive intervention measures to resolve.  As a modification to Brunet, this would necessarily occur after the sending step and before the blocking step, as the valve of Brunet would need to be deployed downhole (“the sending step”) and is a mechanism used to close the valve 

Regarding claim 28, Brunet further teaches the tool is engaged with the production string when in the stationary position (Fig 2, Column 11, lines 57-59, “Once at the predetermined landing receiving location 11 the no-go surface 35 insures that the traveling piston 10 does not fall off the bottom of the tubing string 12”, in other words, there is engagement at least by contact with surface 35 which prevents further downward movement of the piston/tool 10.).

Regarding claim 31, Brunet further teaches the tool is carried from above ground to the stationary position using fluid (Column 1, lines 8-12, “freely traveling piston [10] located in the tubing string of a well located in a well casing which is moved solely by gravity and or the differential pressure of the fluids in a well from or to the surface of a well”, differential pressure of fluid/gravity is used to move the piston 10 from the surface of the well to the stationary position).  

Regarding claim 32, Brunet further teaches the tool is independently movable relative to the casing and relative to the production string (Column 1, lines 8-12, the piston 10 is “freely traveling”, Fig 1, it moves within the production string 11 and 12, which is inside casing 13. Column 8, lines 17-19, the production string and casing are “hung or set in a wellhead 16 generally located on the surface of the ground 17 at the top of the well 14A” i.e. in a static location).


Allowable Subject Matter
Claims 16, 21, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 17-18, 26, and 30 depend from claim 16.

Regarding claim 16, the claim recites “after the pumping step and before the blocking step, using fluid to carry the ball from above ground into the production string such that it seats in a funnel element positioned within the upper section of the tool”. As presently construed Brunet teaches the ball deployed is with the tool and it would not be obvious to further modify Brunet such that this claim element would be had along with the subsequent recited requirements of the ball and methodological steps involving the recited ball. 
Regarding claim 21 and claim 22, as discussed in the rejection of claim 13, Brunet teaches and/or renders obvious a deformable ball. However, the present  and claim 21 recites “after the sending a tool step and before the blocking step, sending a deformable ball from an above ground position to a stationary position within the tool” and claim 22 recites “after the sending a tool step and before the blocking step, sending a deformable ball from an above ground position to a stationary position within the tool”. As discussed with regards to claim 16, the ball deployed is with the tool and it would not be obvious to further modify Brunet such that this claim element would be had along 
	Claims 17-18, 26, and 30 depend from claim 16 and include the allowable subject matter discussed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT FULLER can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 















/THEODORE N YAO/Examiner, Art Unit 3676